DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sik, KR2000182555.
Sik has sill with inner 5 and outer 6 with stiffening insert 13, but teaches another tubular stiffening insert 10 at the lower door end.  Insert 10 is tubular, formed with panels 1,2, 10, 11, and has upper and lower walls with aligned crush channels as shown, to restrict lateral impact forces.
It would have been obvious at the time of filing of applicant to provide in Sik the stiffening insert 10 within the sill to replace stiffener 13 as a known reinforcement in this art.
Claims 2-5 are self-evident from the figure 1 of Sik.
Claim(s) 6-9, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sik as applied to claim 1 above, and further in view of EP1806271, cited by applicant.
The tube of Sik is singular.  It would have been obvious at the time of filing of applicant to provide in Sik a double tube structure as taught by EP1806271 at 41,41’ in order to increase resistance to impact.
Claim 7, center wall 24 or EP1806271.
Claim 8, both inner and outer walls of EP1806271 are attached to the adjacent wall of the sill.
Claim 18, the channels of Sik extend longitudinally.
Claim(s) 10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sik.
Metal material for a reinforcement, claims 10, 15 is common knowledge in the art. Welding and adhesive is also common knowledge in this art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant..
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sik in view of EP1806271 as applied to claim 11 above, and further in view of Elfwing.
It would have been obvious at the time of filing of applicant to provide in the combination above an extruded reinforcement as taught by Elfwing at 58 in order to eliminate assembly steps in forming the insert.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further references detail upper or lower channels in an insert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
10/13/2022